Citation Nr: 0418356	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  99-17 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of automobile and adaptive 
equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to August 
1956, and had subsequent periods of active duty for training 
and inactive duty training.  This appeal originally came 
before the Board of Veterans' Appeals (Board) from a July 
1998 rating decision of the Department of Veterans Affairs 
(VA), St. Petersburg, Florida, regional office (RO).

In March 2003, the veteran provided testimony at a hearing in 
St. Petersburg, Florida, before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

In a September 2003 decision, the Board denied the veteran's 
claim.  The appellant appealed the Board's decision.  In 
March 2004, the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") issued an Order which 
vacated the September 2003 Board decision and remanded the 
case to the Board for proceedings consistent with the 
Secretary's Unopposed Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Secretary's Motion noted that a significant change in the 
law occurred during the pendency of this appeal when, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  This law eliminated the concept of a well-
grounded claim (inapplicable here), redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Joint Motion stated that the veteran had not been 
notified of the evidence he needed to supply and what VA 
would do in order to assist him with his claim under 
Quartuccio, supra.  

The Board also notes that the veteran submitted medical 
evidence to the Board in June 2004.  This evidence was 
accompanied by a form on which the veteran elected to have 
the evidence remanded to the RO for initial consideration.  
Thus, on remand, the RO should consider the additional 
evidence and provide a supplemental statement of the case to 
the veteran and his representative.  

Accordingly, the case must be remanded to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  
The RO should ensure that the notification 
requirements and development procedures 
contained in the VCAA are fully complied 
with and satisfied.  In particular, the RO 
should inform the veteran of the type of 
evidence required from him (i.e., evidence 
showing that his service connected lower 
back disorder resulted in the permanent loss 
of use of his right or left foot under 38 
C.F.R. § 3.808(b)(1)(i), or that his 
service-connected disability results in 
ankylosis of the knee and adaptive equipment 
is deemed necessary for the veteran's 
license and safe operation of a vehicle 
under 38 C.F.R. § 3.808(b)(1)(iv).) in order 
to substantiate his claim of entitlement to 
a certificate of eligibility for financial 
assistance in the purchase of automobile and 
adaptive equipment, or for adaptive 
equipment only.  The veteran should also be 
informed that the RO will assist him in 
obtaining identified evidence, should he 
require such assistance.  

2.  After the above requested action has 
been completed, the RO should review the 
veteran's claim for entitlement to a 
certificate of eligibility for financial 
assistance in the purchase of automobile and 
adaptive equipment, or for adaptive 
equipment only, with consideration of the 
evidence submitted to the Board by the 
veteran in June 2004.  If a benefit sought 
on appeal remains denied, a supplemental 
statement of the case should be furnished to 
the veteran and his representative, and they 
should be afforded the appropriate period of 
time to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




